                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION


STEVE SAMUEL GEE, JR.,                      )
                                            )
             Petitioner,                    )
                                            )            CIVIL ACTION NO.
VS.                                         )
                                            )            3:18-CV-2681-G (BN)
STATE OF TEXAS, AND STACEY D.               )
GEE,                                        )
                                            )
             Respondents.                   )


       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The district court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the court ACCEPTS the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      The court, therefore, DENIES the relief requested in Steve Samuel Gee, Jr.’s

response to willful first amendment retaliation and clear fraud upon the court, rule

60(b) motion to set aside judgment for clear fraud upon the court by judicial officers,

and notice of tort claims (docket entry 25) and AWARDS Stacey D. Gee $1,225.70

in costs and actual expenses, including reasonable attorneys’ fees, under 28 U.S.C.

§ 1447(c).
      SO ORDERED.

January 10, 2019.

                    ___________________________________
                    A. JOE FISH
                    Senior United States District Judge




                     -2-
